Citation Nr: 0004438	
Decision Date: 02/18/00    Archive Date: 02/23/00

DOCKET NO.  98-13 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
respiratory disorder characterized as chronic bronchitis, 
sinusitis, and breathing problems.  

2.  Whether there was clear and unmistakable error in a June 
1977 Regional Office rating decision which denied entitlement 
to service connection for a respiratory disorder 
characterized as chronic bronchitis, sinusitis, and breathing 
problems.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Associate Counsel


INTRODUCTION

The veteran had active duty from January 1974 to March 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating actions by the Seattle, 
Washington Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") was known as the United States 
Court of Veterans Appeals prior to March 1, 1999.  

Regarding the claim for new and material evidence, the Board 
notes that the United States Court of Appeals for the Federal 
Circuit has held that the Court erred in adopting the test 
articulated in Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
See Hodge v. West, 155 F.3d 1356, 1363-64 (Fed. Cir. 1998).  
In Colvin, the Court adopted the following test with respect 
to the nature of the evidence which would constitute 
"material" evidence for purposes of reopening of a 
previously denied claim:  "there must be a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome of the claim on the merits."  Colvin, 1 Vet. App. at 
174.  

In light of the holding in Hodge, the Board in its decision 
below will instead analyze the evidence submitted in the 
instant case according to the standard articulated in 
38 C.F.R. § 3.156(a).  In view of the fact that the Court has 
held in Fossie v. West, 12 Vet. App. 1 (1998), that the 
standard articulated in 38 C.F.R. § 3.156(a) is less 
stringent than the one previously employed by Colvin, the 
Board determines that no prejudice will result to the veteran 
by the Board's consideration of this matter.  See Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993).


FINDINGS OF FACT

1.  In a June 1977 decision, the RO denied service connection 
for a respiratory disorder characterized as chronic 
bronchitis, sinusitis, and breathing problems.  

2.  Evidence added to the record since the RO's June 1977 
decision is not new and material.

3.  The June 1977 rating decision was reasonably supported by 
the evidence then of record, and was consistent with VA law 
and regulations then in effect.


CONCLUSIONS OF LAW

1.  The RO's June 1977 decision, which denied service 
connection for a respiratory disorder characterized as 
chronic bronchitis, sinusitis, and breathing problems, is 
final.  38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 38 C.F.R. 
§ 3.156(a) (1999); 38 C.F.R. §§ 19.112, 19.118 (1976).  

2.  Evidence received since the June 1977 rating decision is 
not new and material to reopen the claim for service 
connection for a respiratory disorder characterized as 
chronic bronchitis, sinusitis, and breathing problems.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1999).

3.  The June 1977 rating decision, which denied service 
connection for a respiratory disorder characterized as 
chronic bronchitis, sinusitis, and breathing problems, was 
not clearly and unmistakably erroneous.  38 U.S.C.A. §§ 5107, 
7105 (West 1991); 38 C.F.R. § 105(a) (1999).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board will first discuss the issue of whether the veteran 
has submitted new and material evidence to reopen a 
previously denied claim for service connection.  A discussion 
of clear and unmistakable evidence follows thereafter.  


New and Material

An action or determination on a claim by the agency of 
original jurisdiction shall become final if an appeal is not 
initiated and perfected as prescribed in Rule 18 (§ 19.118) 
and the claim cannot thereafter be reopened or allowed, 
except as may be otherwise provided by Veterans 
Administration regulations in Title 38, Code of Federal 
Regulations.  38 U.S.C. § 4005(c)); 38 C.F.R. § 19.153 
(1976).  

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 C.F.R. 
§ 19.112 (1976).  A notice of disagreement shall be filed 
within 1 year from the date of mailing of notification of the 
initial review or determination; otherwise, that 
determination will become final.  38 U.S.C. § 4005(b)(1); 
38 C.F.R. § 19.118 (1976).

The RO denied the veteran's claim for service connection for 
chronic bronchitis, sinusitis, and breathing problems, by a 
rating decision of June 1977.  The decision was predicated on 
the fact that there was no evidence of chronic bronchitis; 
that the veteran had a history of sinus before service and 
the one time treatment in service was considered acute and no 
residuals were shown of an aggravation of that condition; and 
that the veteran's breathing problem was considered part of 
his post operative nose surgery and not aggravated by 
service.  

On June 15, 1977, the veteran was provided notice of the 
decision and his appellate rights.  He failed to file a 
timely appeal.  38 C.F.R. §§ 19.112, 19.118 (1976); see also 
38 U.S.C.A. §§ 7105(a), (b)(1) (West 1991); 38 C.F.R. 
§ 20.200, 20.302(a) (1999).  Therefore, the June 1977 rating 
decision became final when the veteran did not file a notice 
of disagreement within one year of the date he was notified 
of that unfavorable determination.  38 C.F.R. §§ 19.118, 
19.153 (1976).  

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopen and allowed.  The exception to 
this rule is 38 U.S.C.A. § 5108, which provides that "[i]f 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the [Board] 
shall reopen the claim and review the former disposition of 
the claim."  Therefore, once a RO decision becomes final 
under section 7105(c), absent the submission of new and 
material evidence, the claim cannot be reopened or 
adjudicated by the VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under construction, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999).  

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a three-step 
analysis.  Winters v. West, 12 Vet. App. 
203 (1999) (explaining the holding in Elkins v. West, 12 Vet. 
App. 209 (1999)).  First, the Board must determine whether 
the appellant has submitted new and material evidence under 
38 C.F.R. § 3.156(a).  If the Board determines that the 
submitted evidence is not new and material, then the claim 
cannot be reopened.  Second, if new and material evidence has 
been presented, then immediately upon reopening the claim the 
Board must determine whether, based on all the evidence of 
record in support of the claim, presuming the credibility, 
see Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995), the 
claim as reopened (and as distinguished from the original 
claim) is well-grounded pursuant to 38 U.S.C.A. § 5107(a).  
Third, if the claim is well-grounded, the Board may then 
proceed to evaluate the merits of the claim but only after 
ensuring that the VA's duty to assist under 38 U.S.C.A. 
§ 5107(b) has been fulfilled.  Winters and Elkins, both 
supra; see also Manio v. Derwinski, 1 Vet. App. 140 145-46 
(1991).

The Court has held that VA is required to review all of the 
evidence submitted by a claimant since the last final denial 
on the merits of a claim in order to determine whether a 
claim must be reopened and readjudicated on the merits.  
Glynn v. Brown, 6 Vet. App. 523, 529 (1994).  Below the Board 
reviews veteran's request to reopen his claim for service 
connection for a respiratory disorder, characterized as 
chronic bronchitis, sinusitis, and breathing problems.  

The evidence of record at the time of the June 1977 rating 
decision, included the veteran's service medical records, and 
VA medical records showing the veteran's hospitalization from 
February 1977 to March 1977.  As recited in the June 1977 
rating decision, the RO included review of these records in 
its findings.  The RO indicated that the service medical 
records showed that at the time of enlistment, the veteran's 
medical history included surgery on the nose at age 16 and 
sinus problems at age 16.  Examination at enlistment showed 
nasal septum deviated with some compromise of breathing, and 
that the veteran was seen on February 10, 1975 and February 
16, 1975 for complaint of sinus problem.  Nasal mucosa was 
pale, swollen, and nasal breathing somewhat restricted.  

The Board notes here that its review of the service medical 
records also shows that on January 3, 1975 the veteran 
continued to have a bad cough, for which cough syrup was 
prescribed.  On a subsequent January entry, it was noted that 
the veteran presented for persistent symptoms.  The 
impression was chronic respiratory allergies with chronic 
bronchitis, and nasal obstruction, chronic.  The February 
16th record also indicated "sinusitis."  

VA hospitalization records show that the veteran was 
hospitalized from February 8, 1977 to March 4, 1977 for 
possible cyst or mucocele of the left maxillary sinus and 
that head, ear, nose, and throat revealed normal nasal mucosa 
with no evidence of polyp in either naris.  The throat was 
unremarkable and the lungs were clear.  X-ray facial sinuses 
revealed possible evidence of cyst or mucocele of left 
maxillary sinus.  

In a letter dated June 15, 1977, the RO notified the veteran 
that chronic bronchitis and sinusitis were not service-
connected.  As previously stated, the veteran did not 
thereafter initiate an appeal on this determination, and it 
became final.  

In June 1993, the veteran initiated another claim for 
entitlement to service connection for bronchial and 
respiratory problems.  In August 1993, the RO notified the 
veteran that his claim for service connection for bronchitis 
was previously considered and denied, and that he needed to 
submit evidence showing that his disability was incurred in 
or aggravated by his military service.  Additional records 
were received to reopen the veteran's claim.  

Additional records received for the record since the June 
1977 rating decision, include VA hospital and treatment 
medical records, private medical records, Social Security 
Administration records, and personal hearing testimony.  

VA hospital and treatment medical records show that the 
veteran was hospitalized from April 1993 to July 1993, for 
the admission of polysubstance abuse.  June 1993 records, 
therein, show that the veteran underwent pulmonary function 
testing.  Severe airway obstruction was present.  The 
preliminary pulmonary function diagnosis was severe 
obstructive airways disease-reversible.  The discharge 
diagnoses included, in part, for asthma and chronic 
obstructive pulmonary disease.  Later in July 1993, the 
veteran was seen on an outpatient basis for adjustment of his 
inhaler dosage/type.  Included in a September 1993 
psychological evaluation was a diagnosis of Axis III-asthma, 
and chronic obstructive pulmonary disease.  

Private medical records show that the veteran underwent a 
series of pulmonary functions tests at St. Clare Hospital, on 
November 26, 1994.  Graphs showing the forced velocity 
parameters and all other readings are of record.  There is no 
corresponding interpretation of the graphs and charts 
submitted. 

The veteran was hospitalized at VA for a year, from February 
1994 to February 1995.  He was admitted for lack of 
psychosocial supports and homelessness.  The discharge 
diagnoses included, chronic obstructive pulmonary disease, 
with asthma, and chronic bronchitis and chronic sinusitis, 
with surgery done on the sinuses in 1977.  Chronic 
obstructive pulmonary disease was included in an August 
1995 outpatient treatment record.  The veteran was seen in 
July 1996 and August 1996 for control of the respiratory 
disorders.  He received a refill prescription in January 
1997.  

Social Security Administration records show that the veteran 
became entitled to monthly disability benefits beginning July 
1995.

In September 1998, the veteran testified at a personal 
hearing at the RO.  He testified that he had a surgical 
procedure with his sinuses or nasal septum when he was 16 
years old.  He said that he had no history of bronchitis, 
asthma, or any lung disorder prior to service.  While in 
service, he worked in the engine rooms in high temperatures 
and went to sick call often with problems about breathing.  
The representative highlighted that service medical records 
showed that the veteran was seen in January 1975, shortly 
before his discharge, for chronic upper respiratory symptoms 
with nasal congestion, eyes watering, chronic cough, and 
occasional dyspnea on extertion, and impression at the time 
was chronic respiratory allergies with chronic bronchitis.  
The representative emphasized that the rating decision in 
June 1977 failed to mention an inservice finding, shown in 
the service medical records, of chronic bronchitis; and, that 
rather, the RO found that there was no evidence of chronic 
bronchitis.  

The Board has considered the veteran's case and determines 
that the additional evidence submitted in this case is not 
new and material because it does not bear directly and 
substantially upon the specific matter under construction; 
here, it does not bear directly and substantially upon 
whether the veteran had a chronic respiratory disorder which 
began in service, and continued post-service.  While the 
veteran and his representative argue that the veteran was 
first diagnosed with chronic bronchitis in service, that he 
had no preexisting respiratory disorders, and that the RO did 
not consider the notation in the service medical records 
showing a diagnosis of chronic bronchitis, the issue on 
appeal is whether he has presented new and material evidence 
to reopen the claim that in June 1977 denied that he had a 
chronic respiratory disorder which began in service.  It was 
at that time, after he received notification of the denial, 
that the veteran should have appealed his claim and made 
these arguments if he believed that the medical evidence of 
record was in his favor.  It was at that time that the 
representative should have argued that the service medical 
records supported the veteran's theory of having a chronic 
condition.  Since the veteran did not appeal the June 1977 
rating action, it became final.  The only way to reopen that 
claim is to present new and material evidence; or to argue 
that clear and unmistakable error was made in the prior 
rating action, which the veteran has also asserted on this 
appeal.  

The veteran must present evidence that is new and material to 
reopen the finally denied June 1977 rating decision, and, as 
indicated above, the additional evidence received for the 
record pertains to the veteran's treatment and 
hospitalizations during the 1990's, as well as the fact that 
he receives Social Security Administration benefits.  In sum, 
the additional evidence received for the record does not 
pertain to whether the veteran's inservice manifestations of 
bronchitis, sinusitis and respiratory disorders were other 
than acute and transitory, and were in fact chronic, and 
linked to post-service medical disorders; which is what the 
additional evidence presented for the record needs to show in 
order to be considered new and material.  

The Board determines that the newly submitted evidence is 
cumulative and redundant in the sense that in June 1977, the 
RO considered the veteran's post- service medical condition, 
as it was shown in the 1977 VA hospitalization records.  The 
additional records received also chronicle the veteran's 
post-service disorders.  Those records do not show a nexus 
between the current disorders diagnosed and service, or that 
any current respiratory disorders had their onset in service.  
Therefore, the Board must conclude that the newly submitted 
evidence taken by itself or in connection with evidence 
previously assembled is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  
That being the case, the veteran's claim is denied.

With regard to the representative's request in an April 1999 
statement, for a medical examination and an opinion as to the 
etiology of the veteran's inservice and post-service 
respiratory conditions, the Board determines that medical 
examination of the veteran is not warranted at this time, as 
he has not crossed the initial procedural threshold in this 
case of presenting new and material evidence.


Clear and Unmistakable Error (or CUE)

The Court has propounded the following three-part test to 
determine whether clear and unmistakable error is present in 
a prior determination:  (1) Either the correct facts, as they 
were known at the time, were not before the adjudicator 
(i.e., more than a simple disagreement as to how the facts 
were weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied;  2) 
the error must be "undebatable" and of the sort "which, had 
it not been made, would have manifestly changed the outcome 
at the time it was made;" and (3) a determination that there 
was clear and unmistakable error must be based on the record 
and the law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 
245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 
313- 14 (1992) (en banc)).

Generally, the regulatory authority for reversing or 
remanding a prior adjudication on the basis of clear and 
unmistakable error is found at 38 C.F.R. § 3.105(a) (1999).  
Previous determinations which are final and binding, 
including decisions of service connection, degree of 
disability, age, marriage, relationship, service, dependency, 
line of duty, and other issues, will be accepted as correct 
in the absence of clear and unmistakable error.  Where 
evidence establishes such error, the prior decision will be 
reversed or amended.  38 C.F.R. § 3.105(a).

To establish a valid claim of CUE, the "appellant must show 
that '[e]ither the correct facts, as they were known at the 
time, were not before the adjudicator[,] or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied.  The claimant, in short, must assert more than a 
disagreement as to how the facts were weighed or evaluated.'"  
Luallen v. Brown, 8 Vet. App. 92, 94 (1995) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313 (1992) (en banc)).  
Furthermore, in order for a claim of CUE to be reasonably 
raised, "the [appellant] must provide some degree of 
specificity as to what the alleged error is, and, unless it 
is the kind of error that, if true, would be CUE on its face, 
'persuasive reasons must be given as to why the result would 
have been manifestly different but for the alleged error.'"  
Eddy v. Brown, 9 Vet. App. 52, 57 (1996) (quoting Fugo v. 
Brown, 6 Vet. App. 40, 44 (1993); see also Luallen, supra.

The veteran, who is the "appellant" in this case, 
essentially contends that he was first diagnosed with chronic 
bronchitis while on active duty, and that chronicity and 
continuity of the condition subsequent to release of active 
duty, to include chronic obstructive pulmonary disease, is of 
record (see representative's statement, April 27, 1999).  
More specifically, in the veteran's other contention 
documents and personal hearing testimony of September 1998, 
the veteran argues that there was clear and unmistakable 
error in the RO's June 1977 decision, because the RO did not 
consider the service medical records in their entirety.  
Namely, the veteran contends that the RO did not consider a 
January 1975 entry showing that the veteran had chronic 
bronchitis.  

Evidence of record at the time of the June 1977 rating 
decision consisted of service medical records, and VA post-
service hospitalization records from 1977.  These records 
were discussed in detail above and are referenced herein.  
The law extant at the time of the June 1977 rating decision 
was essentially predicated on the same principles used for 
service connection today.  The principles relating to service 
connection at the time of the June 1977 rating decision were 
codified at 38 C.F.R. § 3.303 (1976).  Therein, it was noted 
that service connection connotes many factors but basically 
it means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  Id.  

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date however remote, are service 
connected, unless clearly attributable to intercurrent 
causes...For a showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."....38 C.F.R. § 3.303(b).  

A pre-existing injury disease will be considered to have been 
aggravated by active military, naval or air service, where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 C.F.R. § 3.306 (1976).  

Based upon the evidence of record at the time of the June 
1977 rating decision, the Board finds that it was not clear 
and unmistakable error for the RO to deny service connection 
for a chronic respiratory disorder, whether it be bronchitis, 
sinusitis or the breathing problems.  In this regard, 
objective medical evidence showed that when the veteran was 
evaluated in December 1973, for enlistment purposes, he 
underwent an ear, nose and throat consultation.  At that 
consultation, the impression after evaluation of the veteran, 
was that he had nasal septum deviated, with some compromise 
of breathing .  It was determined that under Army 
regulations, the veteran was fit for enlistment.  The 
remainder of the service medical records show occurrences of 
the veteran being seen for a cough in January 1975, later 
that month said to be chronic respiratory allergies with 
chronic bronchitis and nasal obstruction, chronic; and sinus 
problems shown in February 1975, including one notation of 
sinusitis.  The post-service hospital record showed that the 
veteran was hospitalized two years after service for cough 
and difficulty breathing through the nose.  Those records did 
not indicate that the veteran had a chronic respiratory 
condition which stemmed from service.  Nor are there any 
records showing that the veteran had the alleged condition 
within the one year presumptive period.  Rather, the 1977 
post service medical records showed only that the veteran had 
an unremarkable history, except for possible operation on 
frontal nasal sinus at age 16.  

Furthermore, at the time of his hospitalization it was 
certainly not indicated that his current symptomatology and 
corresponding diagnoses, of possible cyst or mucocele on the 
left maxillary sinus, status post sinus problem by history 
and accelerated conduction with unknown significance, were 
related to the inservice occurrences.  Therefore, the Board 
finds the evidence of record, was consistent with the denial 
of service connection.  As the evidence then of record did 
not satisfy the criteria for the entitlement of service 
connection, it was not clear and unmistakable error for the 
RO to have denied the veteran's claim.  Accordingly, the 
Board does not find clear and unmistakable error in the June 
1977 rating decision as the correct facts were before the 
adjudicators and the law was properly applied.  That being 
said, it appears as though the veteran's contentions are that 
the correct facts were not before the adjudicators, and that 
the RO somehow "missed" a pertinent fact.  

That is, the veteran has strongly insisted, in the context of 
his claim, that the RO failed to consider all of the service 
medical records that were in their possession at the time of 
the decision.  It is alleged that the RO found in it's rating 
decision that there was no chronic bronchitis, even though 
there is an entry in the service medical records showing 
"chronic bronchitis."  In the decision section of the June 
1977 rating decision, the RO stated:

There is no evidence of chronic bronchitis...the veteran 
had a history of sinus before service and the one time 
treatment in service is considered acute and no 
residuals (are) shown of an aggravation of this 
condition.  The veteran's breathing problem is 
considered part of his post-operative nose surgery and 
not aggravated by service.  

Indeed, elsewhere in the rating decision, the RO did not 
reference the January 1975 treatment records, as the Board 
has noted in its the above discussion.  However, the RO 
stated that it had reviewed the service medical records.  
Just because the RO did not cite to the January records, does 
not mean that it did not consider them, as, again, the RO 
stated that it had reviewed the service medical records.  
More importantly, is that the post service records did not 
show evidence of chronic bronchitis or that any of the 
alleged respiratory disorders were related to service.  The 
omission of a cite to the January 1975 records which indicted 
"chronic bronchitis," does not show that the correct facts, 
as they were known at the time, were not before the 
adjudicator.  The veteran's argument is more akin to a simple 
disagreement as to how the facts were weighed or evaluated.  
The veteran has not alleged, nor does the Board find that the 
statutory or regulatory provisions extant at the time were 
incorrectly applied.  Therefore, the first prong of the test 
for clear and unmistakable error is not met.  The second 
prong, that the error must be "undebatable" and of the sort 
"which, had it not been made, would have manifestly changed 
the outcome at the time it was made" is not shown simply 
because, even if the RO failed to see or consider the January 
1975 entry of "chronic bronchitis," there were no post-
service medical records at the time of the June 1977 decision 
to link and show that the disorder was other than acute and 
transitory.  The RO based its analysis on the law extant at 
that time, 38 C.F.R. §§ 3.303, 3.306 (1976), effective in 
June 1977. 

In conclusion, the Board notes that the essence of a claim of 
clear and unmistakable error is a collateral attack on an 
otherwise final rating decision by a VA regional office.  
Smith v. Brown, 35 F. 3d 1516, 1527 (Fed. Cir. 1994).  As 
such, there is a presumption of validity which attaches to 
that final decision, and when such a decision is collaterally 
attacked, the presumption becomes even stronger.  See Fugo, 
at 44.  Therefore, a claimant who seeks to obtain retroactive 
benefits based on clear and unmistakable error has a much 
heavier burden than that placed upon a claimant who seeks to 
establish prospective entitlement to VA benefits.  See Akins 
v. Derwinski, 1 Vet. App. 228, 231 (1991).  

On the basis of the above analysis, the Board finds that the 
veteran has not met this burden, and, therefore, the June 
1977 RO decision did not involve clear and unmistakable error 
and is final.  38 U.S.C.A. §§ 1155, 5107, 5108, 7105; 
38 C.F.R. §§ 3.303, 3.306 (1976), § 3.104, 3.105(a) (1999).  



ORDER

New and material evidence having not been submitted to reopen 
a claim for entitlement to service connection for a chronic 
respiratory disorder, the claim remains denied.  

Clear and unmistakable error having not been found in a June 
1977 RO rating decision, entitlement to service connection 
for a chronic respiratory disorder remains denied.


		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals



 

